Fourth Court of Appeals
                                San Antonio, Texas
                                    February 25, 2014

                                   No. 04-12-00863-CV

                        SEABRIGHT INSURANCE COMPANY,
                                    Appellant

                                            v.

               Maxima LOPEZ, Beneficiary of Candelario Lopez, Deceased,
                                     Appellee

                From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. DC 08-484
                       Honorable Ana Lisa Garza, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.

                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court